Citation Nr: 0718811	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating greater than 40 
percent for ventral hernia, status post surgical repair with 
multiple hernias.

2.  Entitlement to an increased rating greater than 20 
percent for post-operative residuals of injury to the medial 
aspect of the left lower leg, with nerve damage and a 
surgical scar, claimed as chronic left lower extremity 
myofascial inflammatory pain syndrome. 


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had requested a hearing 
before the Board in his July 2005 VA form 9, but subsequently 
withdrew the request in a February 2007 statement. 

The August 2004 rating decision initially granted the 
veteran's ventral hernia condition assigning the disability a 
temporary 100 percent disability rating, effective June 20, 
2003, for surgical convalescent under 38 C.F.R. § 4.30 
(2006), and a non-compensable rating, effective November 1, 
2003. 

Thereafter, a December 2004 rating decision increased the 
veteran's rating to 40 percent, effective November 1, 2003.  
The Board finds the initial total disability rating is no 
longer on appeal because it is a full grant of available 
benefits.  In contrast, regardless of the RO's actions, the 
December 2004 rating decision does not in and of itself 
abrogate the veteran's appeal in regard to the 40 disability 
rating, effective November 1, 2003, because the increased 
rating was not a complete grant of the maximum benefits 
available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an increased rating greater than 
20 percent for post-operative residuals of injury to the 
medial aspect of the left lower leg, with nerve damage and a 
surgical scar, claimed as chronic left lower extremity 
myofascial inflammatory pain syndrome is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the veteran if further action is 
required on his part.




FINDING OF FACT

On July 22, 2005, prior to the promulgation of a decision in 
the appeal for an increased rating greater than 40 percent 
for ventral hernia, status post surgical repair with multiple 
hernias, the Board received notification from the veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the issue of entitlement to an increased rating greater than 
40 percent for ventral hernia, status post surgical repair 
with multiple hernias by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In this case, the veteran submitted a July 2005 VA form 9 
perfecting his appeal for an increased rating for his ventral 
hernia stating his condition warranted an increased rating 
due to abdominal pain.  Attached to the VA form 9, the 
veteran made the following statement:

In response to your letter dated July 15, 2005 for my 
appeal on the rating for service connected ventral 
hernia evaluated at 40%.  I have no problem with your 
rating of 40% for the multiple hernias.  My concern is 
with the abdominal pain of unknown origin that is 
secondary to the multiple surgeries to repair the 
hernias.  I thought that the pain was incorporated with 
the 40 % rating for the hernias.  If you are working a 
different claim for the pain then there is no need for 
the appeal. (Emphasis added). 

In short, the veteran stated his appeal is no longer 
necessary if his claim of abdominal pain was addressed in a 
separate adjudication.  Indeed, the veteran's claim of 
entitlement to service connection for pain due to multiple 
hernia surgeries was adjudicated as a separate claim and 
denied in a September 2005 rating decision.  That rating 
decision has not been appealed by the veteran and, therefore, 
is not currently before the Board here.

In regard to this increased rating claim, the Board concludes 
the veteran has withdrawn this appeal in his July 2005 
statement.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal of entitlement to an increased rating greater than 
40 percent for ventral hernia, status post surgical repair 
with multiple hernias, is dismissed.


REMAND

In regard to the veteran's left leg disability, the Board 
notes his disability was originally service connected and 
rated under Diagnostic Code 7805, for scars.  A January 2004 
Board decision granted the veteran an increased rating for 
his left leg disability, applying Diagnostic Code 8525, for 
incomplete paralysis of the posterior tibial nerve.  The 
January 2004 decision also made a finding that a separate 
scar rating was not warranted.

The veteran filed "an appeal" of the Board's January 2004 
decision with the RO in February 2004.  At the time of the 
January 2004 opinion, the veteran was notified of the proper 
method of appealing Board decisions to the United States 
Court of Appeals for Veterans Claims (CAVC).  Absent a timely 
appeal to the CAVC, as is the case here, a Board decision is 
final on the dated stamped on the face of the decision unless 
the Chairman of the Board orders reconsideration.  38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  Therefore, the 
January 2004 Board decision is final.
 
Accordingly, the veteran's February 2004 "appeal" serves as 
a claim of entitlement to an increased rating for his left 
leg condition since the January 2004 Board decision.  The 
last VA examination conducted for this condition was in 
February 2002, over five years ago.  VA and private treatment 
records since then indicate continuing treatment for this 
condition.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).  In this case, a new VA examination is clearly needed 
to ascertain the current severity of the veteran's condition. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records from 
the VA medical facility in Indianapolis, 
Indiana, for treatment received from 
September 2005 to the present regarding his 
post-operative residuals of injury to the 
medial aspect of the left lower leg, with 
nerve damage and a surgical scar, claimed as 
chronic left lower extremity myofascial 
inflammatory pain syndrome.

2. After the above records are obtained, to 
the extent available, the veteran should be 
afforded appropriate VA examinations to 
determine the severity of his service-
connected post-operative residuals of injury 
to the medial aspect of the left lower leg, 
with nerve damage and a surgical scar, 
claimed as chronic left lower extremity 
myofascial inflammatory pain syndrome, to 
include assessment of the severity of any 
neurological, skin, orthopedic or muscular 
abnormalities found.  The claims file and 
treatment records must be made available to 
and pertinent documents therein be reviewed 
by the examiners in connection with the 
examinations, and it should be so indicated 
in the reports.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment.  The 
examiner(s) should give detailed clinical 
findings of the symptomatology attributable 
to the veteran's post-operative residuals of 
injury to the medial aspect of the left 
lower leg.  The examiner(s) should clearly 
outline the rationale for any opinion 
expressed.

3.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claim.  The RO must 
consider all applicable laws and 
regulations, including but not limited to, 
consideration of referring the case for 
extra-schedular consideration.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  Thereafter the 
claim should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2006).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


